ShbewiN, J.
While there is evidence in the record tending to show that the travelers’ checks issued by the express company were bought outright by the appellants either of the company, through Officer & Pusey, or directly of the latter as the owners thereof, the written agreement executed by the appellants as purchasers of the checks.and by Officer & Pusey as guarantors thereof must be held to disclose the final agreement of the parties, and, considered in connection with the written assignment of the collaterals and the other evidence touching the transaction, there can be but little doubt as to its true character. Ey its express terms the purchasers were to reimburse the express company for all checks actually paid by it, with interest and commission, and Officer & Pusey became sureties for the performance of this agreement on the part of the Mussers. Under the contract nothing was then due the express company, nor would any sum of money become due it until it had paid some of the checks which it had issued thereunder. Officer & Pusey were not liable to the express company except as guarantors, and the Mussers owed them nothing at that time on account of the checks. But Officer & Pusey had requested the express company to draw directly upon them for the amount of any check paid, and it is very evident that the $800 deposited with Officer & Pusey at that time was a part of the security given to them for the amounts which might be advanced in the * . . future. We think no other conclusion can be reached without wholly disregarding the written agreement and assignment and shutting our eyes to the apparent intention of all parties. If we are right in this conclusion, the money was deposited with Officer & Pusey to be applied to a particular *350purpose, and was therefore a trust deposit, and can be recovered as such. Officer v. Officer, 120 Iowa, 389; Brooke v. King, 104 Iowa, 713; Anderson v. Pacific Bank, 112 Cal. 598 (44 Pac. Rep. 1063, 32 L. R. A. 479, 53 Am. St. Rep. 228); Sherwood v. Bank, 94 Mich. 78 (53 N. W. Rep. 923); Frances v. Evans, 69 Wis. 115 (33 N. W. Rep. 93). We hold, therefore, that the appellants are entitled to have the cash payment so made by them, with interest thereon,, established as a preferred claim against the receivers, and that it shall be applied upon the judgment recovered by the express company against the appellants. As thus modified, the judgment will be affirmed.— Modified and affirmed.